DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	This Office Action is responsive to the amendment filed on 01/13/2021. As directed by the amendment: claims 15, 23-29 and 31 have been amended, claims 1-14 have been canceled previously, and no claims have been added. Thus, claims 15-31 are currently pending in this application, claims 16-22 remain withdrawn from consideration.
Specification
3.	In light of Applicant's Amendment/Remarks of 01/13/2021, the objection to the Specification set forth in the Office Action of 11/13/2020, is moot.
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
4.	In light of Applicant's Amendment of 01/13/2021, the objection to the claims 15 and 23-31 set forth in the Office Action of 11/13/2020, is hereby withdrawn.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim controller in claims 23-29 and 31; oil drain device in claim 24; opening –closing device in claims 24 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
7.	In light of Applicant's Amendment/Remarks of 01/13/2021, the rejection of claim 24 and 29 under 35 U.S.C. §112, first paragraph, set forth in the Office Action of 11/13/2020, is hereby withdrawn.
8.	In light of Applicant's Amendment of 01/13/2021, the rejection of claim 24 and 29 under 35 U.S.C. §112, second paragraph, set forth in the Office Action of 11/13/2020, is moot.
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


10.	Claims 24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is vague and indefinite because it set forth that “controller is configured to adjust the oil concentration in the mixed liquid, by opening and closing the opening-closing device of the oil drain valve”. As presently worded, it is unclear what structure the applicant is trying to claim or imply by this recitation. it is unclear if the opening-closing device and/or oil drain valve are the same opening-closing valve and/or oil drain device, as recited before in line 3, or different ones.
Claim 29 is vague and indefinite because it set forth that “controller is configured to open the opening-closing device, when the oil concentration that is measured is lower than a predetermined third concentration, and close the opening-closing device, when a liquid level of the mixed liquid stored in the reservoir is equal to or lower than a predetermined first level”. As presently worded, this limitation is ambiguous, as it is unclear what structure the applicant is trying to claim or imply by this recitation. Further, with respect to the recitation of “opening-closing device”, it is unclear if this limitation sets forth a new structure or further defines the “opening-closing valve, as recited in the claim 24.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claim(s) 15 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki et al. (hereinafter “Ishigaki”) (Pub. No. JP02002317785A cited in IDS filed 05/30/2018) in view of Matsuba et al. (hereinafter “Matsuba”) (Pub. No. JP3511775 B cited in IDS filed 05/30/2018).
Regarding claim 15, Ishigaki discloses a compressor (refrigerant compressor, as presented in Paragraph [0015], comprising: 
a compression mechanism (compression mechanism 4 comprising a fixed scroll 2 and a swing scroll 3, see Paragraph [0015]) configured to compress refrigerant (the compression mechanism 4 is undoubtedly configured to compress refrigerant gas that is being discharged through the discharge pipe 10);
an electromotive mechanism (electric mechanism portion 7, as discussed in Paragraph [0015] and seen in annotated Figure 1) configured to drive the compression mechanism (compression mechanism 4), 
a shell (shell 1) accommodating the compression mechanism (compression mechanism 4) and the electromotive mechanism (electric mechanism portion 7) inside an inner surface of the shell in a radial direction (as best seen immediately below, the shell 1 is surely accommodating the compression mechanism 4 and the electric mechanism portion 7 inside the inner surface IS1 of the shell 1); 
a reservoir (the lower part LP1 of the shell 1) provided inside the shell and configured to store mixed liquid including liquid refrigerant and refrigerating machine oil (the reservoir, which is defined by the lower part of the shell1, is clearly provided inside the shell and being configured to store mixed liquid including liquid refrigerant and refrigerating machine oil, as stated in claim 1), and 
an electrode (pair of cylindrical electrodes 20, see Paragraphs [0015]-[0017] and Figure 1; pair of rod electrodes 21, as depicted in annotated Figure 6 and detailed in Paragraph {0023]); pair of rod electrodes 22, as presented in annotated Figure 7 and Paragraph [0025]) provided inside the reservoir (inside the lower part LP1) and facing the inner surface of the shell (inherent). 


    PNG
    media_image1.png
    510
    700
    media_image1.png
    Greyscale

Particularly, as stated in SOLUTION, Ishigaki discloses as how oil concentration of the mixture fluid is being detected on the basis of an electrostatic capacity of the pair of electrodes, and the operation is controlled on the basis of the detected oil concentration.
A detection means connected to the pair of electrodes and detecting the oil concentration of the mixed liquid from the electrostatic capacity of the electrode (see claim 1). Further, in Paragraph [0015], Ishigaki especially notes that the pair of cylindrical electrodes 20 composed of a double cylinder for measuring dielectric characteristics. Ishigaki, in Paragraph [0016], explicitly teaches that each electrode of the pair of cylindrical electrodes 20 is connected to a relative permittivity detector 30 such as an LCR meter and the relative dielectric constant of the mixed liquid of the refrigerating machine oil and the liquid  Ishigaki, in Paragraph [0020], more clearly describes that the oil concentration of the mixed liquid obtained by mixing the refrigerating machine oil and the liquid refrigerant staying in the lower part of the shell is measured by the dielectric constant and the operation control of the refrigerant compressor is performed according to the measured oil concentration.
 
    PNG
    media_image2.png
    600
    640
    media_image2.png
    Greyscale



However, although Ishigaki discloses the majority of Applicant’s elements, he is silent as to the fact that the electrodes being provided inside the reservoir directly facing the inner surface of the shell. Nonetheless, the use of cylindrical electrodes which are directly facing the inner surface of the shell in a compressor is notoriously well-known in the art, as taught by Matsuba.
Matsuba in the same field of endeavor teaches another refrigerating compressor, wherein cylindrical shell 11 of the casing 1 is being combined with the lower base member 12 and the oil pump 3 having the oil suction opening 6 in a lower end (see Paragraph [0028]). Matsuba successfully exhibits as how capacitance type oil sensor 7 formed of flat double cylindrical electrodes 71 and 72 is arranged adjacent to an oil inlet port 6 of an oil pump 3 in order to detect the presence or absence of oil level (see Solution). Specifically, as depicted in annotated Figure 8, Matsuba shows that the double cylindrical electrodes 71 and 72 are arranged so that the oil suction opening 6 of the oil pump 3 is being surrounded (see Paragraph [0019]). More specifically, in Paragraph [0030], Matsuba further details: Each base material 8 is using the support saddle 80 of L type, the outside insulator 81, the interval part insulator 82, the inside insulator 83, the insulating sleeve 84, the bolt 85 for combination, the corrosion plate 86, and the nut 87 as component parts, used the mounting bolt 88 for the base member 12, and has attached the base of the support saddle 80. Each insulating material 81, 82, 83, and 84 is formed of Teflon etc. 89 is a spacer which arranges the height of the electrodes 71 and 72 and the oil suction opening 6.
[AltContent: textbox (Electrodes 71 and 72 being provided inside the reservoir directly facing the inner surface of the shell and being electrically isolated from the shell)]
    PNG
    media_image3.png
    426
    524
    media_image3.png
    Greyscale

However, most importantly in Matsuba is his specific arrangement of the cylindrical electrodes that are directly facing the inner surface of the shell while being electrically isolated from the shell, as instantly claimed.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of usaing cylindrical electrodes, as taught by Matsuba, in the Ishigaki compressor, as part of an obvious combination of known prior art structures, in this case the use of electrodes in a refrigerant compressor to achieve predictable results, in this case, to control the operation of the refrigerant compressor when the oil concentration b exceed a certain level. See KSR; MPEP 2141 III A.

Moreover, with specific regard to functional limitations directed towards the intended use of the apparatus, namely “configured to measure dielectric characteristics”, as stated in claim 15, one skilled in the art would surely recognize that the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Thus, Ishigaki and Matsuba appears to disclose all aspects of Applicant’s claimed invention.  
Regarding claim 23, Ishigaki and Matsuba substantially disclose a refrigerant compressing apparatus comprising: the compressor of claim 15, as claimed and detailed above. Additionally, in Paragraph [0016], Ishigaki especially teaches that each electrode of the pair of cylindrical electrodes 20 is connected to a relative permittivity detection unit 30 such as an LCR meter, and the relative dielectric constant of a mixture of refrigerating machine oil and liquid refrigerant between the electrodes is being determined by the capacitance between the two electrodes. Likewise, in Paragraph [0017], Ishigaki also details as how the relative permittivity detected by the relative permittivity detection unit 30 is being sent to the oil concentration detection unit 31, and the oil concentration is being detected based on the oil concentration-relative permittivity correspondence graph shown in annotated Figure 4.



    PNG
    media_image4.png
    451
    393
    media_image4.png
    Greyscale

Ishigaki, in Paragraphs [0017]-[0019], then goes to describe: 
Since the relative permittivity of the liquid refrigerant and the refrigerating machine oil is generally significantly different, the oil concentration can be obtained with considerable accuracy from this relative permittivity. Further, the corresponding graph of FIG. 4 needs to be measured in advance by an experiment and stored in the oil concentration detecting unit 31. Next, the oil concentration detected by the oil concentration detecting unit 31 is sent to the control unit 32, and control corresponding to the oil concentration is performed. Specifically, first, it is determined whether or not the oil concentration is 20% or less (S3), and if it is determined to be 20% or less, the operation of the refrigerant compressor itself is stopped (S4). This stop is performed by disconnecting the circuit between the power supply power line connected to the sealed terminal 11 and the electric mechanism unit 7. If it is determined in S3 that the oil concentration exceeds 20%, then it is determined whether or not the oil concentration is 50% or less (S5). Here, if it is determined that it is 50% or less, the liquid back amount is adjusted (S6), and if it is determined that the oil concentration exceeds 50%, the process returns to S1. The adjustment of the liquid back amount means that the evaporator 50, the compressor 51, the condenser 52, and the expansion valve 53 are connected by the main pipe 54 and further compressed from the evaporator 50 as shown in the refrigerant circuit diagram of FIG. 5. The main pipe 54 between the machines 51 and the main pipe 54 between the condenser 52 and the expansion valve 53 are connected by a bypass pipe 57 having a throttle 55 and a flow meter 56, and bypassed by adjusting the throttle 55. The amount of refrigerant bypassed by the pipe 57 is adjusted. If the opening degree of the throttle 55 is increased, the amount of refrigerant flowing into the compressor 51 decreases, and conversely, if the opening degree of the throttle 55 is reduced, the amount of refrigerant flowing into the compressor 51 increases.

Consequently, according to the combination, one skilled in the art would have been reasonably appraised that the control system or controller, as taught by Ishigaki and  including the relative permittivity detection unit 30, the oil concentration detection unit 31 and control unit 32, is certainly being configured to measure a specific dielectric constant of the mixed liquid located between the electrode or pair of electrodes 20 and the shell facing the electrode and/or to measure, on a basis of the specific dielectric constant that is measured, an oil concentration indicating a ratio of the refrigerating machine oil in the mixed liquid and/or to control, on a basis of the oil concentration that is measured, at least one of an operation of the compressor and a flow rate of the refrigerant in a refrigerant circuit to which the compressor is connected, as instantly claimed. 
Regarding claim 25, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. Additionally, in Paragraph [0018], Ishigaki especially teaches that the oil concentration detected by the oil concentration detecting unit 31 is sent to the control unit 32, and control corresponding to the oil concentration is performed. Specifically, Ishigaki further notes: it is determined whether or not the oil concentration is 20% or less (S3), and if it is determined to be 20% or less, the operation of the refrigerant compressor itself is stopped (S4). This stop is performed by disconnecting the circuit between the power supply power line connected to the sealed terminal 11 and the electric mechanism unit 7. 
Likewise, in Paragraph [0020], Ishigaki details that the operation of the refrigerant compressor is being controlled according to the measured oil concentration. Ishigaki then goes to describe how the oil concentration of the mixed liquid is being detected from the electrostatic capacities of the pair of electrodes provided in the shell and how the control is performed based on the detected concentration (see Paragraph [0034]-[0035]). Also, Ishigaki expressly states that the operation of the refrigerant compressor is stopped when the oil concentration becomes equal to or lower than a predetermined value. 
Consequently, according to the combination, one skilled in the art would have been reasonably appraised that the control system or controller, including the relative permittivity detection unit 30, the oil concentration detection unit 31 and control unit 32, is surely being configured to measure the specific dielectric constant on a basis of electrostatic capacitance between the electrode or pair of electrodes and the shell 1 facing the electrode and/or to measure the oil concentration on a basis of oil concentration information indicating a relation between the specific dielectric constant and the oil concentration, and the specific dielectric constant that is measured and/or to stop an operation of the compressor, when the oil concentration that is measured is equal to or lower than a predetermined first concentration, and control a flow rate of the refrigerant flowing in the refrigerant circuit, when the oil concentration that is measured is equal to or lower than a predetermined second concentration that is higher than the predetermined first concentration, as instantly claimed.
Moreover, with respect to functional limitations directed towards the intended use of the apparatus, namely "… configured to stop an operation of the compressor” and “configured to measure”, the prior art discloses all the structural limitations of the claim and 
Regarding claim 26, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. 
Additionally, Ishigaki in Paragraph [0032], explicitly teaches: In the control unit 32, when the oil concentration obtained by the oil concentration detection unit 31 becomes a predetermined value, for example, less than 30%, the opening / closing device 26a is opened and sets a predetermined amount. The mixed liquid is taken out until the liquid level height of the mixed liquid staying in the lower part of the oil pump 13 is slightly above the suction port of the positive displacement oil pump 13. The mixed liquid is sent to the oil separator via the oil take-out pipe 26b, separated into the refrigerant and the refrigerating machine oil by the oil separator, and then the refrigerating machine oil is returned to the refrigerant compressor again. As such, the Examiner must assert that Ishigaki’s control unit 32 is clearly configured to directly or indirectly measure a liquid level of the mixed liquid on a basis of the oil concentration that is measured, as instantly claimed. 
Regarding claims 24 and 29, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. 
However, although the combination of Ishigaki and Matsuba discloses the vast majority of Applicant's claimed elements, it does not explicitly disclose an oil drain device that is located in a bottom portion of the reservoir. 
Nonetheless, as presented in annotated Figure 9, Ishigaki especially demonstrates another embodiment, wherein reference numeral 26 denotes an oil removal device, which is mainly composed of an opening / closing device 26a provided at the lower part of the shell 1 .

    PNG
    media_image5.png
    524
    576
    media_image5.png
    Greyscale

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an oil drain device at the bottom portion of the reservoir, as taught by Ishigaki, to the refrigerant compressing apparatus of Ishigaki/ Matsuba in order to provide an improved refrigerant compressor with an oil removal device that can be opened and closed by a control unit, as motivated by Ishigaki in Paragraph [0031].
Thus modified, one skilled in the art would have been reasonably appraised that the compressor would be further including an oil drain device located in a bottom portion of the 
Regarding claims 27 and 28, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. 
    PNG
    media_image6.png
    530
    713
    media_image6.png
    Greyscale


As best seen immediately above, Ishigaki evidently illustrates as how the positive displacement oil pump 13 is being arranged at the lower part of the shell 1. Ishigaki, in Paragraph [0013], states that the mixed liquid is taken out until the liquid level height of the mixed liquid staying in the lower part of the oil pump 13 is slightly above the suction port of the positive displacement oil pump 13. In fact, Ishigaki explicitly teaches that an inlet port IP13 is provided in the reservoir to suck up the mixed liquid to the oil passage. Furthermore, Ishigaki more specifically notes that the pair of cylindrical electrodes 20 for measuring dielectric properties, which are composed of double cylinders, are arranged on the inner bottom surface of the shell 1. Likewise, in Paragraph [0019], Matsuba explicitly teaches that the double cylindrical electrodes 71 and 72 are arranged so that the oil suction opening 6 of the oil pump 3 being surrounded. 
The combination of Ishigaki and Matsuba is still silent as to the fact that the electrode being located at a height of the inlet port. Nonetheless, as performed in annotated Figure 8, Ishigaki successfully exhibits as how first cylindrical electrode 23c and the second cylindrical electrode 23d forming  a pair of cylindrical electrodes and surrounding the suction pipe portion 23b of the oil pump 23. 

    PNG
    media_image7.png
    393
    568
    media_image7.png
    Greyscale

However, most importantly in Ishigaki is his specific arrangement of the electrodes, wherein the first electrode is located at a height of the inlet port and being surrounded by the second electrode.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ another electrode arrangement, as taught by Ishigaki, in the refrigerant compressing apparatus of Ishigaki/ Matsuba, as part of an obvious combination of known prior art structures, in this case the use of electrodes in refrigerant compressing apparatus, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Further, with respect to the particular positioning between parts, i.e., a second electrode located above the first electrode, absent any criticality, is only considered to be the “preferred” or “optimum” positioning that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use and the dimensions of the device, etc. See in re Boesch, 205 USPQ 215 (CCPA 1980). 

Furthermore, with respect to functional limitations directed towards the intended use of the apparatus, namely "… located to surround the inlet port”; “to be insulated from the first electrode”, “configured to measure a liquid level of the mixed liquid stored in the reservoir on a basis of the oil concentration in the mixed liquid measured by the first electrode and the oil concentration in the mixed liquid measured by the second electrode” (claim 27) and “configured to measure an oil concentration distribution of the mixed liquid stored in the reservoir on a basis of the oil concentration in the mixed liquid measured by the first electrode and the oil concentration in the mixed liquid measured by the second electrode” (claim 28), the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Then, in Paragraph [0032], Ishigaki especially teaches: In the control unit 32, when the oil concentration obtained by the oil concentration detection unit 31 becomes a predetermined value, for example, less than 30%, the opening / closing device 26a is opened and sets a predetermined amount. The mixed liquid is taken out until the liquid level height of the mixed liquid staying in the lower part of the oil pump 13 is slightly above the suction port of the positive displacement oil pump 13. The mixed liquid is sent to the oil separator via the oil take-out pipe 26b, separated into the refrigerant and the refrigerating machine oil by the oil separator, and then the refrigerating machine oil is returned to the refrigerant compressor again.
Consequently, according to the combination, one skilled in the art would surely recognize that Ishigaki’s controller is being configured to measure an oil concentration distribution of the mixed liquid stored in the reservoir on a basis of the oil concentration in the mixed liquid measured by the first electrode and the oil concentration in the mixed liquid measured by the second electrode and/or to measure a liquid level of the mixed liquid stored in the reservoir on a basis of the oil concentration in the mixed liquid measured by the first electrode and the oil concentration in the mixed liquid measured by the second electrode, as instantly claimed.
Regarding claim 30, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. However, although the combination of Ishigaki and Matsuba discloses the vast majority of Applicant's claimed elements, it does not explicitly disclose specifics regarding the refrigerant circuit. Nevertheless, as depicted immediately below, Ishigaki exhibits another embodiment, wherein the system comprising the refrigerant circuit. 
As shown in annotated Figure 5 below, Ishigaki successfully demonstrates as how the refrigerant circuit is including the evaporator or use-side heat exchanger 50, the compressor 51, the condenser or heat source-side heat exchanger 52, and the expansion valve 53 that are connected by a main pipe 54 and bypass pipe 57.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of using a refrigerant circuit, as taught by Ishigaki, with the refrigerant compressing apparatus of Ishigaki/ Matsuba, as part of an obvious combination of known prior art structures, in this case the 
Thus modified, one skilled in the art would have been reasonably appraised that the refrigerant apparatus would be further comprising the refrigerant circuit sequentially connecting, by refrigerant pipes, the refrigerant compressing apparatus, a heat source-side heat exchanger, an expansion valve, and a use-side heat exchanger, the refrigerant circuit being configured to circulate refrigerant, as instantly claimed.
[AltContent: textbox (Bypass circuit 57)][AltContent: rect][AltContent: textbox (Figure 5)]
    PNG
    media_image8.png
    318
    358
    media_image8.png
    Greyscale


Regarding claim 31, Ishigaki and Matsuba substantially disclose the refrigerant compressing apparatus, as claimed and detailed above. 
Additionally, in Paragraph [0019], Ishigaki further notes: The adjustment of the liquid back amount means that the evaporator 50, the compressor 51, the condenser 52, and the expansion valve 53 are connected by the main pipe 54 and further compressed from the evaporator 50 as shown in the refrigerant circuit diagram of FIG. 5. The main pipe 54 between the machines 51 and the main pipe 54 between the condenser 52 and the expansion valve 53 are connected by a bypass pipe 57 having a throttle 55 and a flow meter 56, and bypassed by adjusting the throttle 55. The amount of refrigerant bypassed by the pipe 57 is adjusted. If the opening degree of the throttle 55 is increased, the amount of refrigerant flowing into the compressor 51 decreases, and conversely, if the opening degree of the throttle 55 is reduced, the amount of refrigerant flowing into the compressor 51 increases.
Clearly, as best seen in annotated Figure 5, Ishigaki evidently demonstrates as how refrigerating apparatus comprising: a bypass circuit 57 connecting a point between the heat source-side heat exchanger or condenser 52 and the expansion valve 53, and a point between the use-side heat exchanger or evaporator 50 and the compressor 51; and an expansion device 53 provided in the bypass circuit 57 and certainly configured to adjust a flow rate of the refrigerant in accordance with a signal received from the controller, as instantly claimed.
Moreover, with respect to functional limitations directed towards the intended use of the apparatus, namely "… configured to adjust a flow rate of the refrigerant in accordance with a signal received from the controller”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).

Response to Arguments
15.	Applicant's arguments filed 01/13/2021 have been fully considered but they are moot because the arguments do not apply to the combination of references being used in the 

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  


/LILYA PEKARSKAYA/Examiner, Art Unit 3746